Citation Nr: 1143725	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased evaluations for low back strain with intervertebral disc syndrome, initially evaluated as 10 percent disabling prior to June 18, 2010 and as 40 percent disabling as of that date.

2.  Entitlement to an initial evaluation in excess of 30 percent for keratoconus, bilateral eyes.  

3.  Entitlement to an initial separate compensable rating for disability manifested by split urine stream.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia in February 2007 and January 2008.  The Veteran appeared for a Travel Board hearing in August 2011.

The issue of entitlement to an initial separate compensable rating for disability manifested by split urine stream, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issues of increased evaluations for low back strain with intervertebral disc syndrome and keratoconus, bilateral eyes, was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issues of entitlement to increased evaluations for low back strain with intervertebral disc syndrome and keratoconus, bilateral eyes, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the issues of entitlement to increased evaluations for low back strain with intervertebral disc syndrome and keratoconus, bilateral eyes, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal, and it is dismissed.


ORDER

The appeal is dismissed as to the issues of entitlement to increased evaluations for low back strain with intervertebral disc syndrome and keratoconus, bilateral eyes.








REMAND

In a January 2008 rating decision, the RO granted service connection for split urine stream, but included it as part of the previously service-connected herpes simplex and condyloma genital warts for rating purposes.  The RO continued the 10 percent rating assigned the service-connected disability.  In a VA Form 9 received in March 2008, the Veteran indicated disagreement with the determination of the split urine stream claim.  At the time of his Board hearing, the Veteran made clear that he disagreed with the newly service-connected disability manifested by split urine stream not being provided a separate compensable rating.  Therefore, the Board interprets the Veteran's statements contained in the March 2008 VA Form 9 as a Notice of Disagreement with the January 2008 decision that did not provide a separate compensable rating for the disability manifested by split urine stream.  As such, it is incumbent upon the RO to issue a Statement of the Case addressing entitlement to a separate compensable rating for the service-connected disability manifested by split urine stream.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, as to the issue of entitlement to a separate compensable rating for the service-connected disability manifested by split urine stream.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to this claim.  

If, and only if, an appeal is perfected, this case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


